DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Devin Cummins (Reg. #76,446) on February 22, 2021.
The application has been amended as follows: 
Claim 1, Lines 24-25 have been amended as follows, “wherein said transition relief is sized such that a peak stress of said transition region is reduced to less than a predetermined threshold,”
The above amendment has been made to the claims filed January 05, 2021 to resolve a 35 U.S.C. 112(b) issue related to lack of antecedent basis for said peak stress and said predetermined threshold.
Claim 16 has been canceled.
The above amendment has been made since Claims 8 and 16 are of the substantially same scope.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 9-12 and 17-20 have been amended to overcome previously given 35 U.S.C. 112(b) rejections. The claims remain allowable for reasons set forth in the Non-Final Rejection filed October 06, 2020. 
Regarding Claim 1, Claim 1 has been amended to contain the previously indicated allowable subject matter of Claims 9 and 17. Particularly, the transition relief altering the direction of the dovetail chord line to the direction of the blade body transition chord line radially within a portion of the transition region bounded by the transition relief. Therefore, Claim 1 is allowable for the same reasons previously set forth with respect to Claims 9 and 17. 
Claims 2-4 and 8 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745